TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY 440 Mamaroneck Avenue Harrison, New York 10528 March 8, 2012 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: TFLIC Series Life Account, SEC File No.811-08878 Ø TFLIC Financial Freedom Builder, Registration No. 333-38343 Ø TFLIC Freedom Elite Builder, Registration No. 333-61654 Ø TFLIC Freedom Wealth Protector, Registration No. 033-86696 Ø TFLIC Freedom Elite Builder II, Registration No. 333-113442 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Financial Life Insurance Company (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the annual report dated December 31, 2011, for the underlying management investment company listed below (the “Fund”). This filing constitutes the filing of this report as required by Rule 30b2-1 under the Act: SEMI-ANNUAL REPORT FILING: Access One Trust, SEC File No. 811-21634 Transamerica Series Trust, SEC File No. 811-04419 Fidelity Variable Insurance Products Fund, SEC File No. 811-03329 Fidelity Variable Insurance Products Fund II, SEC File No. 811-05511 Fidelity Variable Insurance Products Fund III, SEC File No. 811-07205 ProFunds, SEC File No. 811-08239 Alliance Bernstein Variable Products Series Fund, Inc.SEC File No. 811-05398 Franklin Templeton Variable Insurance Products Trust SEC File No. 811-05583 Some of the funds included in the Fund Company’s annual report filing may not be available under every Policy offered by the Registrant. The Company understands that the Fund has filed, or will file, their annual report with the Commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, the filing is incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President & Counsel cc: Priscilla Hechler Gayle A. Morden
